   Case: 1:20-cv-04521 Document #: 34 Filed: 12/02/20 Page 1 of 12 PageID #:150




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 ANTONIO M. HARRIS,

              Plaintiff,
                                                    No. 20 CV 4521
         v.
                                                    Judge Manish S. Shah
 CITY OF CHICAGO, et al.,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

      Antonio Harris was with some friends when he saw Chicago police officers

Matthew Sanchez, Christian Szczur, and Danilo Loza roll up in their cars. Harris left

the area. When the officers followed, he started running and tried to hop a fence.

Officer Loza caught Harris at the fence and made physical contact, causing a fence

spike to cut Harris’s arm. Harris was arrested and charged with nine felony offenses;

after nearly two years in pretrial detention, the prosecution dropped eight charges

and Harris was acquitted of the other. Harris sued the officers and the City of

Chicago, bringing several claims for violations of his federal constitutional rights

under 42 U.S.C. § 1983, and claims for indemnification, malicious prosecution, and

battery under Illinois law. Defendants move to strike or dismiss most of Harris’s

claims under Federal Rule of Civil Procedure 12. For the reasons that follow, the

motion to strike is denied; the motion to dismiss is granted in part and denied in part.
      Case: 1:20-cv-04521 Document #: 34 Filed: 12/02/20 Page 2 of 12 PageID #:151




I.      Legal Standards

        A complaint must contain a short and plain statement that plausibly suggests

a right to relief. Fed. R. Civ. P. 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a

plaintiff must allege facts sufficient “to raise a right to relief above the speculative

level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A court must accept

the complaint’s factual allegations as true and draw all reasonable inferences in the

plaintiff’s favor, but it need not do the same for legal conclusions or “threadbare

recitals” supported by only “conclusory statements.” Iqbal, 556 U.S. at 678.

        The court also may—on its own or on motion—strike redundant or immaterial

matter from the pleadings. Fed. R. Civ. P. 12(f).

II.     Facts

        Antonio Harris was talking with some friends when he saw police vehicles

approaching. [1-1] ¶ 4. 1 Harris left the location to avoid an encounter with the

officers. Id. ¶¶ 5–6. Officers Sanchez, Szczur, and Loza pursued Harris, who ran and

attempted to jump a fence. Id. ¶¶ 7–9. At the fence, Loza “made unauthorized

physical contact” with Harris, causing his arm to catch on a fence spike, which

severed a tendon. Id. ¶¶ 10–11.

        Harris was then arrested without probable cause or lawful basis. Id. ¶¶ 12–13.

After seeing the severity of Harris’s injury, the defendant officers decided to charge



1Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of filings. Facts are taken from the
amended complaint, [1-1] at 7–16.

                                            2
    Case: 1:20-cv-04521 Document #: 34 Filed: 12/02/20 Page 3 of 12 PageID #:152




him with nine felony offenses—including unlawful possession of a weapon and being

an armed habitual criminal—even though none of the officers ever saw Harris with

a weapon. Id. ¶¶ 14–15. The officers filed false police reports to cover up their own

misconduct, which led to Harris being detained without bond—on charges that lacked

probable cause—from July 2018 until May 2020. Id. ¶¶ 16–17, 33. The prosecution

dropped eight of the charges and Harris was found not guilty of the lone remaining

charge. Id. ¶¶ 18–20.

       Harris brings claims against: Loza under § 1983 for using excessive force in

violation of his Fourth Amendment rights (Count I) and for battery under Illinois law

(Count VII); the three defendant officers under § 1983 for false arrest (Count II),

unlawful pretrial detention (Count III), and conspiracy to deprive constitutional

rights (Count IV); the City for indemnification under 745 ILCS 10/9-102 (Count V);

and all defendants for malicious prosecution under Illinois common law (Count VI).

Defendants move to strike Count III under Federal Rule of Civil Procedure 12(f), 2 and

to dismiss Counts I, IV, and VII under Rule 12(b)(6).

III.   Analysis

       A.     Motion to Strike

       While motions to strike are generally disfavored, a court may remove

redundant matter from the pleadings. Fed. R. Civ. P. 12(f); Heller Financial, Inc. v.

Midwhey Powder Co., Inc., 883 F.2d 1286, 1294 (7th Cir. 1989) (When “motions to




2Defendants’ reply brief confusingly refers to Count II several times. See [21] at 1, 3. But I
understand their motion to strike to be directed only at Count III. See [15] at 6.

                                              3
   Case: 1:20-cv-04521 Document #: 34 Filed: 12/02/20 Page 4 of 12 PageID #:153




strike remove unnecessary clutter from the case, they serve to expedite, not delay.”).

Defendants move to strike Harris’s unlawful-detention claim because it “is essentially

the same” as the false-arrest claim and there “is no legal or factual distinction

between the two counts.” [15] at 6.

      But false arrest and unlawful detention protect distinct Fourth Amendment

interests under § 1983. The former hinges on the absence of probable cause at the

time of arrest. Neita v. City of Chicago, 830 F.3d 494, 497 (7th Cir. 2016) (citing

Thayer v. Chiczewski, 705 F.3d 237, 246 (7th Cir. 2012)). The statute of limitations

for a false-arrest claim “‘begins to run at the time the claimant becomes detained

pursuant to legal process,’ meaning when the claimant is ‘bound over for trial.’”

Rosado v. Gonzalez, 832 F.3d 714, 716 (7th Cir. 2016) (quoting Wallace v. Kato, 549

U.S. 384, 391, 397 (2007)). An unlawful pretrial detention claim under § 1983, on the

other hand, requires “the absence of probable cause that would justify the detention.”

Manuel v. City of Joliet, Illinois, 903 F.3d 667, 670 (7th Cir. 2018) (citing Manuel v.

City of Joliet, Illinois, 137 S.Ct. 911, 917–20 (2017)). In other words, “[t]he problem

is the wrongful custody,” not whether an initial arrest was lawful. Manuel, 903 F.3d

at 670. An unlawful detention claim, moreover, accrues when a claimant is released

from custody. Id. at 669.

      Plaintiff’s unlawful-detention and false-arrest claims are not redundant, so the

motion to strike Count III is denied.




                                          4
   Case: 1:20-cv-04521 Document #: 34 Filed: 12/02/20 Page 5 of 12 PageID #:154




      B.     Motion to Dismiss

             1.     Excessive Force

      The Fourth Amendment’s prohibition against unreasonable seizures bars

police from using excessive force. Graham v. Connor, 490 U.S. 386, 394–95 (1989).

Force is excessive if, in light of the totality of the circumstances, it was greater than

reasonably necessary to effectuate the seizure. County of Los Angeles, Calif. v.

Mendez, 137 S.Ct. 1539, 1546 (2017); Phillips v. Community Ins. Corp., 678 F.3d 513,

519 (7th Cir. 2012). To assess whether the degree of force was justified, courts

consider the severity of the crime for which the plaintiff was detained or arrested,

whether he posed a threat to the safety of the officers or to others, and whether the

plaintiff was resisting the officers or attempting to flee. Howell v. Smith, 853 F.3d

892, 898 (7th Cir. 2017). Courts view the facts from the perspective of a reasonable

officer at the time of the seizure “‘rather than with the 20/20 vision of hindsight.’” Id.

(quoting Graham, 490 U.S. at 392, 396–97)).

      The amended complaint asserts that when Harris tried to jump a fence, Loza

“made unauthorized physical contact” with him, causing his “arm to catch on the

spike of the fence” and “sever[ing] a tendon from Plaintiff’s arm.” [1-1] ¶¶ 9–11.

      Harris has not plausibly alleged excessive force. All the amended complaint

pleads is that Loza made some unauthorized contact with Harris at the fence, which

caused a fence spike to injure Harris’s arm. But mere contact during an unlawful

arrest does not state a claim for excessive force. Carlson v. Bukovic, 621 F.3d 610, 622

n.19 (7th Cir. 2010) (“A seizure without probable cause is conceptually different from



                                            5
    Case: 1:20-cv-04521 Document #: 34 Filed: 12/02/20 Page 6 of 12 PageID #:155




a seizure that employs excessive force; both are unreasonable, but for different

reasons.”); see also Haze v. Kubicek, 880 F.3d 946, 950 (7th Cir. 2018) (“[I]t is well

established that the lawfulness of a temporary detention and the lawfulness of an

officer’s use of force are separate questions subject to different legal tests.”). Setting

the lawfulness of the seizure aside, the facts in the amended complaint do not yield a

reasonable inference that Loza used more force than reasonably necessary to arrest

Harris. 3 In other words, although Loza made contact with Harris to effectuate an

unlawful arrest, it is not plausibly alleged that he used an unreasonable amount of

force while doing so.

       Count I is dismissed without prejudice.

              2.     Conspiracy to Deprive Constitutional Rights

       A § 1983 plaintiff may recover from a defendant who conspired to violate

plaintiff’s constitutional rights. To establish conspiracy liability under § 1983, a

plaintiff must show that “(1) the individuals reached an agreement to deprive him of

his constitutional rights, and (2) overt acts in furtherance actually deprived him of

those rights.” Beaman v. Freesmeyer, 776 F.3d 500, 510 (7th Cir. 2015) (citing Scherer

v. Balkema, 840 F.2d 437, 442 (7th Cir. 1988)). In other words, a plaintiff must “‘show

an underlying constitutional violation’ and ‘demonstrate that the defendants agreed




3A complaint “may not be amended by the briefs in opposition to a motion to dismiss.” Agnew
v. National Collegiate Athletic Ass’n, 683 F.3d 328, 348 (7th Cir. 2012) (quoting Thomason v.
Nachtrieb, 888 F.2d 1202, 1205 (7th Cir. 1989)). Accordingly, I do not consider the new facts
Harris provides in response to the motion to dismiss (that Loza “yanked” Harris’s leg causing
him to be “impaled on a fence”). [20] at 2–3.



                                             6
   Case: 1:20-cv-04521 Document #: 34 Filed: 12/02/20 Page 7 of 12 PageID #:156




to inflict the constitutional harm.’” Daugherty v. Page, 906 F.3d 606, 612 (7th Cir.

2018) (quoting Hurt v. Wise, 880 F.3d 831, 842 (7th Cir. 2018)).

      Harris has identified an underlying constitutional violation: his pretrial

detention without probable cause. After seeing the severity of his injury, Harris says,

the officers attempted to cover up their own wrongdoing by falsifying police reports

and baselessly charging him with nine felonies. [1-1] ¶¶ 14–16. Harris was charged

with unlawful possession of a firearm, for example, even though none of the defendant

officers ever saw him with a gun. As a result of the officers’ false reports, Harris was

denied bond and unlawfully detained for months pending trial. Id. ¶ 17.

      Harris has also adequately pleaded that—to cover up their own wrongdoing—

the defendant officers agreed to deprive him of his constitutional rights after his

arrest. Harris argues that each defendant officer agreed and took overt steps (i.e.

filing fabricated police reports) that caused him to be detained in violation of his

constitutional rights. Id. ¶¶ 17, 37–39. This is enough to put the defendants on notice

of plaintiff’s theory of conspiratorial liability. Loubser v. Thacker, 440 F.3d 439, 443

(7th Cir. 2006) (notice pleading requires that a plaintiff “allege the parties, the

general purpose, and the approximate date of the conspiracy”).

      Defendants argue, however, that they are entitled to qualified immunity from

§ 1983 conspiracy liability. Police officers are entitled to qualified immunity when a

plaintiff fails to adequately allege facts that, if true, would constitute a violation of a

clearly established statutory or constitutional right. Hanson v. LeVan, 967 F.3d 584,

592 (7th Cir. 2020) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).



                                            7
   Case: 1:20-cv-04521 Document #: 34 Filed: 12/02/20 Page 8 of 12 PageID #:157




      The constitutional right not to be detained without probable cause is clearly

established. See Manuel v. City of Joliet, Illinois, 137 S.Ct. 911 (2017). And the court

of appeals has long recognized that conspiracy to violate constitutional rights

provides a pathway to recovery under § 1983. See Daugherty, 906 F.3d at 612;

Geinosky v. City of Chicago, 675 F.3d 743, 749–50 (7th Cir. 2012) (holding that a

plaintiff’s allegations of a conspiracy among police officers to harass him by issuing

bogus parking tickets stated a claim under § 1983); Jones v. City of Chicago, 856 F.2d

985, 992 (7th Cir. 1988) (upholding a jury verdict against individual police officers

under § 1983 for voluntary participation in a conspiracy to deprive a plaintiff’s

constitutional rights).

      Defendants argue that they are nevertheless entitled to qualified immunity

based on the intra-corporate conspiracy doctrine. That doctrine applies to both

corporations and government entities, and holds that “an agreement between or

among agents of the same legal entity, when the agents act in their official capacities,

is not an unlawful conspiracy.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1867 (2017); see also

Copperweld Corp v. Independence Tube Corp., 467 U.S. 752, 769–71 (1984). The

doctrine does not deny that “officers are answerable for their own crimes and torts,”

but protects “managers of a corporation jointly pursuing its lawful business [who] do

not become ‘conspirators’ when acts within the scope of their employment are said to

be discriminatory or retaliatory.” Travis v. Gary Community Mental Health Ctr., Inc.,

921 F.2d 108, 110 (7th Cir. 1990); see also Dombrowski v. Dowling, 459 F.2d 190, 196

(7th Cir. 1972) (“[A]n agent’s action within the scope of his authority will [not] always



                                           8
    Case: 1:20-cv-04521 Document #: 34 Filed: 12/02/20 Page 9 of 12 PageID #:158




avoid a conspiracy finding. ... But if the challenged conduct is essentially a single act

of discrimination by a single business entity, the fact that two or more agents

participated in the decision ... will normally not constitute the conspiracy.”).

       Defendants acknowledge that the Seventh Circuit has never held that the

intra-corporate conspiracy doctrine bars § 1983 claims against police officers who

conspire to violate constitutional rights. [15] at 7; [21] at 6. But, they argue, lack of

such a holding makes it unclear “whether police officers can form a conspiracy among

themselves.” [15] at 7. Defendants further claim that the Seventh Circuit’s

application of the doctrine to § 1985 suits, see Travis, 921 F.2d at 110, and other

recent nonbinding decisions, render the law unsettled. See Jackson v. City of

Cleveland, 925 F.3d 793, 819-20 (6th Cir. 2019); Haliw v. City of South Elgin, 2020

WL 1304697, at *4 (N.D. Ill., March 18, 2020). 4 This lack of clarity, defendants argue,

is enough to require the court to dismiss Count IV based on qualified immunity. Id.

at 7–8.

       But whether the intra-corporate conspiracy doctrine applies to § 1983 cases or

not, it does not apply to the facts alleged in the complaint. The doctrine applies only

when the agents of a corporation or government entity act within the scope of their

employment in joint pursuit of the entity’s lawful business. Travis, 921 F.2d at 110;

Payton v. Rush-Presbyterian-St. Luke’s Medical Center., 184 F.3d 623, 633 (7th Cir.




4 Defendants also cite Thomas v. City of Blue Island, 178 F.Supp.3d 646, 654 (N.D. Ill. 2016),
claiming that the case “extended the intracorporate conspiracy doctrine to Section 1983
claims.” [15] at 7. That case in fact held that the doctrine did not apply to police officers who
falsified police reports. Id.

                                               9
  Case: 1:20-cv-04521 Document #: 34 Filed: 12/02/20 Page 10 of 12 PageID #:159




1999) (holding that the doctrine applies “so long as all are working in the corporation’s

(or governmental entity) interest”). In cases of police misconduct, “the doctrine is

inapplicable if the alleged misconduct is ‘not the product of routine police department

decision-making.’” Thomas v. City of Blue Island, 178 F.Supp.3d 646, 654 (N.D. Ill.

2016) (quoting Salaita v. Kennedy, 118 F.Supp.3d 1068, 1085 (N.D. Ill. 2015)). The

amended complaint alleges that the defendant officers agreed to cover up their own

wrongdoing by fabricating evidence to support baseless charges against Harris.

Defendants do not claim that such conduct was routine or in the interests of the police

department.

      Recent uncertainty over the intra-corporate conspiracy doctrine’s application

to § 1983 cases does not create an opening for qualified immunity on behalf the

defendant officers. The defendants’ argument starts from a faulty premise (one

invited by plaintiff’s labels in the complaint): that conspiracy is a claim separate from

the underlying constitutional violation. It’s not. Like failure-to-intervene, a

conspiracy among state actors is simply a means of proving that a defendant is legally

responsible for the violation. See Smith v. Gomez, 550 F.3d 613, 617 (7th Cir. 2008)

(“[C]onspiracy is not an independent basis of liability in § 1983 actions.”). A

conspiracy “claim” against state actors “adds nothing to the case or to [plaintiff’s]

potential recovery.” Boothe v. Sherman, 66 F.Supp.3d 1069, 1077–78 (N.D. Ill. 2014);

Jones, 856 F.2d at 992 (clarifying that, in a § 1983 case, “the function of conspiracy

doctrine is merely to yoke particular individuals to the specific [constitutional] torts

charged in the complaint”); see also Logan v. Wilkins, 644 F.3d 577, 583 n.1 (7th Cir.



                                           10
   Case: 1:20-cv-04521 Document #: 34 Filed: 12/02/20 Page 11 of 12 PageID #:160




2011) (a § 1983 conspiracy “matters only” with respect to private-actor defendants

because state actors are amenable to suit by virtue of their offices) (quoting Hoskins

v. Poelstra, 320 F.3d 761, 764 (7th Cir. 2003)). In a § 1983 action, a police officer who

agrees to violate the constitutional rights of a plaintiff is liable only if the underlying

constitutional violation comes to fruition. This road to liability is well-paved—clearly

established—in several cases. Resort to the intra-corporate conspiracy doctrine

(derived from different statutory language in § 1985(3) that unlike § 1983 creates

independent liability for conspiracy) is a distraction, and does not undermine the

validity of the conspiratorial theory of liability under § 1983, through which an officer

is liable for his own tort.

       In 2018, an officer would know that agreeing to violate the Fourth Amendment

rights of a suspect and causing an underlying Fourth Amendment violation could

subject him to liability. The complaint adequately alleges that each defendant officer

personally violated Harris’s Fourth Amendment rights.

       The motion to dismiss Count IV is denied.

              3.     Battery

       Plaintiff agrees that the battery claim is time barred. [20] at 2. Count VII is

dismissed with prejudice.

IV.    Conclusion

       Defendants’ motion to dismiss, [15], is granted in part, denied in part. Count I

is dismissed without prejudice; Count VII is dismissed with prejudice. The motion to

strike Count III, and the motion to dismiss Count IV, are denied. Plaintiff has leave



                                            11
  Case: 1:20-cv-04521 Document #: 34 Filed: 12/02/20 Page 12 of 12 PageID #:161




to file an amended complaint to cure Count I by December 23, 2020. If an amended

complaint is not filed, the dismissal of Count I will convert to a dismissal with

prejudice. Defendants shall file amended answers by January 13, 2021. A joint status

report on the progress of discovery remains due December 18, 2020.

ENTER:

                                             ___________________________
                                             Manish S. Shah
                                             United States District Judge
Date: December 2, 2020




                                        12
